Case 2:20-cv-06929-ODW-RAO Document 21 Filed 02/26/21 Page 1 of 2 Page ID #:104




 1                                                                            JS-6
 2
 3
 4
 5
 6
 7
 8
                        United States District Court
 9
                        Central District of California
10
11   ANTHONY BOUYER, an individual            Case № 2:20-cv-06929-ODW (RAOx)
12                     Plaintiff,
13                                            JUDGMENT
           v.
14   KAFCO PARTNERSHIP, A
15
     CALIFORNIA LIMITED
     PARTNERSHIP; a California limited
16   partnership; and DOES 1–10, inclusive,

17                     Defendants.
18
19
20
21
22
23
24
25
26
27
28
Case 2:20-cv-06929-ODW-RAO Document 21 Filed 02/26/21 Page 2 of 2 Page ID #:105
